TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00164-CV


                                    J. E. and B. K., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee




             FROM THE 22ND DISTRICT COURT OF HAYS COUNTY,
    NO. 2012-1417, THE HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellants J. E. and B. K. filed their notice of appeal on March 14, 2014.

Appellants= briefs were due May 20, 2014. On May 19, 2014, counsel for appellants filed

motions for extension of time to file the appellants’ briefs.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.         See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motions in part and

order Karen J. Langsley and Tracy L. Harting to file appellants= briefs no later than June 5, 2014.

If the briefs are not filed by that date, counsel may be required to show cause why they should

not be held in contempt of court.
              It is ordered on May 21, 2014.



Before Justices Puryear, Goodwin and Field